 



         
STATE OF ALABAMA
)  
SHELBY COUNTY
    )  

THIRD AMENDMENT TO LEASE AGREEMENT
THIS THIRD AMENDMENT TO LEASE AGREEMENT, hereafter referred to as the
“Agreement” is made and entered into on this 7th day of August, 2007, by and
between Riverchase Capital LLC, a Florida limited liability company, and Stow
Riverchase, LLC, a Florida limited liability company, as successor landlord to
RBP, LLC, an Alabama limited liability company, hereafter referred to as
collectively “Landlord” and BioCryst Pharmaceuticals, Inc. hereafter referred to
as “Tenant”.
WITNESSETH:
WHEREAS, Landlord and Tenant entered into a Lease Agreement dated July 13, 2000,
and amended by the First Amendment to Lease Agreement dated May 15, 2001, and by
the Second Amendment to Lease Agreement dated November 14, 2005, collectively
referred to as the “Lease”, for approximately 50,150 square feet of
office/warehouse space consisting of Suites A, B and H of the 2190 wing and
Suites A and C of the 2192 wing, the “Premises”, at the building known as
Riverchase Business Park, the “Building”, located at 2190/2192 Parkway Lake
Drive, Hoover, Alabama 35244.
WHEREAS, the parties hereto have reached additional agreements to amend the
terms of the Lease in the manner hereinafter set forth.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, and other good and valuable considerations, the receipt and
sufficiency of which is hereby acknowledged, Landlord and Tenant understand and
agree as follows:

  1.  
The Lease Expiration Date is hereby changed to June 30, 2015.

  2.  
The following is added to Section 1 (Fixed Minimum Rent Payment) of the Addendum
attached as Exhibit D to the Lease:

     
July 1, 2010 — June 30, 2011
  $42,711.08/month
July 1, 2011 — June 30, 2012
  $43,992.42/month
July 1, 2012 — June 30, 2013
  $45,312.20/month
July 1, 2013 — June 30, 2014
  $46,671.56/month
July 1, 2014 — June 30, 2015
  $48,071.71/month

  3.  
Section 5 (Early Termination) of the Addendum attached as Exhibit D to the Lease
is hereby deleted, and Tenant waives its right to terminate the Lease prior to
the Lease Expiration Date.

  4.  
Commencing July 1, 2007, Common Area maintenance costs shall not include the 15%
administrative and overhead charge.

  5.  
Landlord hereby grants to Tenant one-time a right of first refusal to lease
additional contiguous space in the Building on the following terms and
conditions. In the event Landlord receives from a third party a bona fide offer
to lease all or a portion of space in the Building that is contiguous to the
Premises, which offer Landlord intends to accept (the “Third Party Offer”),
Landlord shall provide Tenant with written notice of its intent to accept the
Third Party Offer, which notice shall include the business terms of the Third
Party Offer. Such notice shall constitute Landlord’s offer to lease to Tenant
the space described in the Third Party Offer upon the same terms and conditions
as the Third Party Offer (the “Landlord Offer”). Tenant shall have five
(5) business days after it receives the Landlord Offer to notify Landlord in
writing of Tenant’s acceptance thereof. Within ten (10) days after Tenant’s
acceptance of the Landlord Offer, Landlord and Tenant shall execute and deliver
a lease agreement containing terms and conditions identical to those comprising
the Third Party Offer. The failure of Tenant to accept the Landlord Offer within
the five (5) business day period described above shall nullify and void the
right of first refusal granted herein as its relates solely to the particular
Third Party Offer of which Tenant received notice, and Landlord shall be free to
lease such space to such third party upon the terms and conditions of the Third
Party Offer.

 

 



--------------------------------------------------------------------------------



 



  6.  
Landlord shall provide Tenant with an allowance of $300,000 for Tenant’s use in
making certain improvements to the Premises. Upon completion of such Tenant
Improvements, Tenant shall submit to Landlord (i) a request for payment
specifying Tenant’s total actual costs of the Tenant Improvements (Landlord’s
contribution shall not exceed the lesser of $300,000 or Tenant’s total actual
costs), (ii) copies of paid invoices for the Tenant Improvements, (iii) final,
unconditional lien waivers and releases from all parties furnishing materials
and/or services in connection with the Tenant Improvements, (iv) an estoppel
certificate from Tenant in form and substance reasonably acceptable to Landlord,
(v) evidence (including, without limitation, access to the Premises by Landlord,
its lender and their respective agents) reasonably satisfactory to Landlord that
the Tenant Improvements have been completed in a good and workmanlike manner and
in accordance with the Lease, (vi) such additional documents, certificates and
affidavits as Landlord may reasonably request evidencing completion of (and
payment for) the Tenant Improvements. The Tenant Improvements shall be governed
by Section 2 of the Addendum attached as Exhibit D to the Lease. Landlord must
approve Tenant’s plans and specifications for the Tenant Improvements and must
approve Tenant’s selection of the general contractor.

  7.  
Section 3 (Expansion Option) of the Addendum attached as Exhibit D to the Lease
is hereby deleted, and Tenant waives its rights in connection therewith.

  8.  
Section 4 (Option to Renew) of the Addendum attached as Exhibit D to the Lease
is hereby modified such that Tenant will have one (1) option to renew the Lease
for an additional term of five (5) years upon giving written notice to Landlord
at least nine (9) months prior to June 30, 2015, such renewal to be upon the
existing terms and conditions contained in the Lease at a mutually agreed upon
rental rate. If a mutually agreed upon rental rate is not agreed within six
(6) months of the Lease expiration of June 30, 2015 the option to renew shall
become null and void and the Lease shall terminate on June 30, 2015. In the
event Tenant exercises such option, Landlord shall professionally clean the
floors and repaint the walls with material equivalent in quality and quantity to
those installed or used in the initial Tenant finish. At Tenant’s option,
Landlord shall reimburse Tenant the cost to professionally clean the floors and
repaint the walls, in lieu of performance of such work on the Tenant’s behalf.

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the day and year first above written.

          WITNESS:   LANDLORD:
 
            Riverchase Capital, LLC
a Florida limited liability company
 
       
Signature: /s/ Stephen Butler
  By:   /s/Bruce D. Burdge
 
       
 
      Bruce D. Burdge
Name: Stephen Butler
       
 
  Its:   President
 
       
 
        WITNESS:   Stow Riverchase, LLC
a Florida limited liability company
 
       
 
  By:   Arcis Realty, LLC, as its attorney-in-fact
Signature: /s/ Stephen Butler
       
 
  By:   /s/Bruce D. Burdge
 
       
Name: Stephen Butler
       
 
      Bruce D. Burdge
 
  Its:   President
 
       
 
        WITNESS:   TENANT: BioCryst Pharmaceuticals, Inc.
 
       
Signature: /s/ Stephen Butler
  By:   /s/ Michael A. Darwin
 
       
 
       
Name: Stephen Butler
       
 
  Its:   Vice President Finance, Treasurer, Secretary
 
       

 

3